Citation Nr: 1603330	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-12 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an October 2015 videoconference hearing.  A transcript of this hearing is of record.

In November 2015, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2015).  


FINDING OF FACT

The competent and credible evidence does not demonstrate that the Veteran's currently diagnosed hypertension had its onset during his active duty service, or is otherwise etiologically related to service; it may not be presumed to have been incurred in, or aggravated by such service; and it is not proximately due to, the result of, or aggravated by, his service-connected disabilities.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties and Notify Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by a March 2010 letter.  

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent a VA examination in September 2010.  

At his October 2015, the VLJ offered the Veteran additional time to submit additional medical evidence in support of his appeal.  The Veteran submitted a November 2015 private opinion.  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Service Connection

The Veteran contends that his hypertension was aggravated by his service-connected diabetes mellitus, type II.  Alternatively, the Veteran argued that his service-connected PTSD, or the medication used to treat his PTSD, caused or aggravated his hypertension.  At his October 2015 Board hearing, the Veteran testified that his hypertension was first diagnosed in 1982 and that his diabetes mellitus did not manifest until 2005 or 2006.  Although the Veteran was not service-connected for his PTSD until 2010, the Veteran said that he was told he had symptoms back in early 2000.  See October 2015 Board hearing transcript.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as hypertension, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Pertinent law further provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2015).  In this case, the evidence shows that the Veteran served in Vietnam, but he has not been diagnosed with a presumptive disease for exposure to herbicides.  Therefore, the Veteran is not entitled to consideration of presumptive service connection on this basis.  See DD Form 214.  

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service treatment records do not document any findings related to complaints, treatment or diagnoses for hypertension.  In his June 1966 and August 1968 reports of medical history, the Veteran reported having low blood pressure for the past five years.  No objective findings related to this report were made.  

The first documented reports in the record of the Veteran's hypertension are 2003 private treatment records.  The records show that the Veteran was being monitored for his hypertension, which was doing well.  See January 2003, July 2003, and August 2003 private treatment records.

During a June 2004 VA Agent Orange Registry examination, the Veteran reported that his high blood pressure, for which he was taking Lisinopril, was diagnosed in 1980.  

In September 2010, the Veteran underwent a VA examination.  The VA examiner noted that the Veteran had been diagnosed with diabetes mellitus in 2005 and that the Veteran reported being first diagnosed with hypertension in 1982.  Following an objective evaluation, the VA examiner noted that diabetes and hypertension are two separate and distinct diagnoses.  In addition, the VA examiner found that diabetes does not cause or aggravate hypertension in the absence of renal disease, which the Veteran did not have.  Based on these findings, the VA examiner opined that the Veteran's hypertension was less likely as not permanently aggravated by his service-connected diabetes.  

The Veteran submitted a November 2015 opinion from his private treating physician, Dr. T.S.  Noting that the Veteran had hypertension, Dr. T.S. stated that the Veteran's hypertension was directed related to his PTSD.  Dr. T.S. provided no explanation for his opinion.  

Based on a careful review of all of the evidence, the Board finds that the evidence weighs against finding in favor of the Veteran's service connection claim for hypertension.

As an initial matter, the Board finds that the Veteran does not assert, and the evidence does not show, that his hypertension is directly related to his active duty service.  Indeed, the Veteran separated from service with no objective findings or diagnosis related to hypertension, and he only reported ever having low blood pressure that he claimed existed prior to service.  

Nevertheless, the Board must address whether the Veteran is entitled to service connection on a presumptive basis.  Hypertension is a chronic disease, however, the Veteran, by his own report, was not diagnosed with hypertension until, at the earliest, 1980, which is approximately 12 years following his discharge.  The Board finds that the evidence does not show that the Veteran's hypertension manifested within one year of his discharge; nor does it show that he had continuous symptoms of hypertension following service.  Thus, the Veteran's hypertension, as a chronic disease under 38 C.F.R. § 3.309(a), is not entitled to presumptive service connection.  

Furthermore, the September 2010 VA examiner provided the most probative evidence that the Veteran's service-connected diabetes mellitus, type II, did not aggravate his hypertension, because the Veteran did not have renal disease, which was required to show any evidence of causation or aggravation.  As the VA examiner based his opinion on a complete rationale, the Board finds that the September 2010 VA examiner's opinion is the most probative evidence on this issue.  The Veteran did not provide any other medical evidence to the contrary.  

With regard to the November 2015 private opinion which found that the Veteran's hypertension was directly related to his service-connected PTSD, the Board finds that the opinion offers little probative value.  The Veteran's private treating physician's opinion was based on a conclusory statement without any rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning, and neither an examination report nor a medical opinion is entitled to any weight if it contains only data and conclusions).

Finally, the Board finds that the Veteran has not presented any competent and credible evidence that his hypertension was either caused by, the result of, or aggravated by, his service-connected diabetes mellitus, type II, or PTSD.  The Veteran has only provided his lay assertions of a causal connection between his diabetes mellitus and his hypertension.  Although lay evidence may be competent to establish medical etiology or nexus, the Veteran has not demonstrated that he has the requisite specialized knowledge to relate his current hypertension to his service-connected diabetes mellitus, type II, or PTSD.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Board finds that the Veteran's lay testimony is not competent to address either causation or aggravation, and thus, offers little probative value.   

In summary, the Veteran is not entitled to service connection for hypertension on a direct, presumptive, or secondary basis, therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and PTSD, is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


